internal_revenue_service number release date index number ----------------------------------- -------------------------------------- ---------------------------------------------------------- --------------------------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------- id no ---------------- telephone number -------------------- refer reply to cc psi b01 plr-135669-15 date february legend x ---------------------------------------------------------------------------------------------- ----------------------------------------------------------- -------------------------------------- date date date date state -------------------- --------------------- --------------------- ---------------------------- -------- dear ------------------ this responds to a letter signed date submitted on behalf of x by x’s authorized representative requesting relief under sec_1362 of the internal_revenue_code the code for an inadvertent invalid s election facts according to the information submitted and representations made within x was a limited_partnership organized under the laws of state on date x elected to be treated as an association_taxable_as_a_corporation and made an election to be treated as an s_corporation under the laws of state effective date plr-135669-15 x’s s election on date may have been ineffective due to an ineligible shareholder and a second class of stock x represents that it took the following corrective actions on date the x shares were transferred from the ineligible shareholder to an eligible shareholder and on date converting to a limited_liability_company under the laws of state and by making conforming amendments to certain loans so that they qualify as straight_debt under sec_1361 x represents that the conversion on date qualified as an f reorganization within the meaning of sec_368 x represents that other than the possible ineffectiveness of its s_corporation_election x has continuously qualified as an s_corporation since date x represents that the possible ineffectiveness of its s election was inadvertent and was not motivated by tax_avoidance or retroactive tax planning x also represents that x and its shareholders agree to make any adjustments required as a condition of obtaining relief under the inadvertent invalid election rule as provided under sec_1362 of the code that may be required by the secretary x and its shareholders represent that they have filed all returns consistent with x being an s_corporation law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1361 provides in general that for purposes of sec_1361 straight_debt shall not be treated as a second class of stock sec_1361 provides that for purposes of sec_1361 the term straight_debt means any written unconditional promise to pay on demand or on a specified date a sum certain in money if i the interest rate and interest payment dates are not contingent on profits the borrower’s discretion or similar factors ii there is no convertibility directly or indirectly into stock and iii the creditor is an individual other than a nonresident_alien an estate a_trust described in sec_1361 or a person which is actively and regularly engaged in the business of lending money sec_1361 provides that the secretary shall prescribe such regulations as may be necessary or appropriate to provide for the proper treatment of straight_debt under subchapter_s and for the coordination of such treatment with other provisions of this title plr-135669-15 sec_1_1361-1 provides that a corporation is generally treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds section sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state laws and binding agreements relating to distribution and liquidation proceeds collectively governing provisions sec_1362 provides in part that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made by reason of a failure to meet the requirements of sec_1361 the secretary determines that the circumstances resulting in the ineffectiveness were inadvertent no later than a reasonable period of time after the discovery of the circumstances resulting in the ineffectiveness steps were taken so that the corporation for which the election was made is a small_business_corporation and the corporation for which the election was made and each person who was a shareholder in such corporation at any time during the period specified by sec_1362 agrees to makes such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness the corporation is treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that x’s s_corporation_election may have been ineffective we further conclude that if the election was ineffective the ineffectiveness was inadvertent within the meaning of sec_1362 therefore x will be treated as an s_corporation effective date and thereafter provided x’s s_corporation_election is not otherwise terminated under sec_1362 except as specifically ruled upon above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding x’s eligibility to be an s_corporation this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-135669-15 pursuant to the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely laura c fields laura c fields senior technician reviewer office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes cc
